Case 8:20-cv-01894-FLA-KES Document 24 Filed 02/12/21 Page 1 of 16 Page ID #:92


   1   Andrew B. Downs, SBN 111435
       E-mail: andy.downs@bullivant.com
   2   BULLIVANT HOUSER BAILEY PC
       101 Montgomery Street, Suite 2600
   3   San Francisco, CA 94104
       Telephone: 415.352.2700
   4   Facsimile: 415.352.2701
   5   Attorneys for Defendant Sentinel Insurance
       Company, Limited
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10                                  SOUTHERN DIVISION
  11 DATA RESOLUTION, LLC, ,                           No. 8:20-cv-01894-FLA-KESx
  12                     Plaintiff,                    ORDER RE
                                                       STIPULATION FOR
  13       vs.                                         ENTRY OF MASTER
  14 SENTINEL INSURANCE COMPANY,                       PROTECTIVE ORDER
     LIMITED,
  15
                   Defendant.
  16
  17
  18 I.     PURPOSES AND LIMITATIONS
  19        A.    Discovery in this action is likely to involve production of privileged,
  20        confidential, proprietary, or private information for which special protection
  21        from public disclosure and from use for any purpose other than prosecuting
  22        this litigation may be warranted. Specifically, this matter involves litigation
  23        between an insurer and its insured. In the course of that relationship, it is
  24        common, appropriate, and often necessary that the insured party (here Data
  25        Resolution) and the insurance company (here Sentinel) exchange
  26        information regarding the confidential business operations of both parties,
  27        in particular regarding the system architecture of plaintiff’s computer
  28        systems. In particular, disclosure of information regarding the system

                                    –1–
       STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER: CASE NO.
                          8:20-CV-01894-FLA-KESX
Case 8:20-cv-01894-FLA-KES Document 24 Filed 02/12/21 Page 2 of 16 Page ID #:93


   1        architecture and operation of plaintiff’s computer systems and data center
   2        operations could imperil the security of those systems and operations
   3        against attack by malicious actors. Accordingly, the parties hereby stipulate
   4        to and petition the Court to enter the following Stipulated Protective Order.
   5        The parties acknowledge that this Order does not confer blanket protections
   6        on all disclosures or responses to discovery and that the protection it affords
   7        from public disclosure and use extends only to the limited information or
   8        items that are entitled to confidential treatment under the applicable legal
   9        principles. The parties further acknowledge, as set forth in Section XIII(C),
  10        below, that this Stipulated Protective Order does not entitle them to file
  11        confidential information under seal; Civil Local Rule 79-5 sets forth the
  12        procedures that must be followed and the standards that will be applied
  13        when a party seeks permission from the Court to file material under seal.
  14 II.    GOOD CAUSE STATEMENT
  15        A.    This action is likely to involve the discovery of information, both in
  16        documentary and testimonial form regarding the operation of plaintiff’s
  17        computer systems, and in particular operations it conducted at a data center
  18        in Florida. The nature of plaintiff’s business is it provides cloud services
  19        and managed solutions for a variety of commercial and governmental
  20        customers. This action involves incidents which occurred at a data center.
  21        The disclosure of the technical details of plaintiff’s system architecture and
  22        the security and operational attributes of its system not only would disclose
  23        proprietary information, but could also imperil the security of those systems
  24        against intrusion.
  25        B.    In addition, discovery may involve the disclosure of proprietary and
  26        confidential information regarding defendant’s operations.
  27
  28

                                    –2–
       STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER: CASE NO.
                          8:20-CV-01894-FLA-KESX
Case 8:20-cv-01894-FLA-KES Document 24 Filed 02/12/21 Page 3 of 16 Page ID #:94


   1 III.   DEFINITIONS
   2        A.     Action: This pending case, in any court where it may be proceeding.
   3        B.     Challenging Party: A Party or Non-Party that challenges the
   4        designation of information or items under this Order.
   5        C.     “CONFIDENTIAL” Information or Items: Information (regardless
   6        of how it is generated, stored or maintained) or tangible things that qualify
   7        for protection under Federal Rule of Civil Procedure 26(c), and as specified
   8        above in the Good Cause Statement.
   9        D.     Counsel: Outside Counsel of Record and House Counsel (as well as
  10        their support staff).
  11        E.     Designating Party: A Party or Non-Party that designates information
  12        or items that it produces in disclosures or in responses to discovery as
  13        “CONFIDENTIAL.”
  14        F.     Disclosure or Discovery Material: All items or information,
  15        regardless of the medium or manner in which it is generated, stored, or
  16        maintained (including, among other things, testimony, transcripts, and
  17        tangible things), that are produced or generated in disclosures or responses
  18        to discovery in this matter.
  19        G.     Expert: A person with specialized knowledge or experience in a
  20        matter pertinent to the litigation who has been retained by a Party or its
  21        counsel to serve as an expert witness or as a consultant in this Action.
  22        H.     House Counsel: Attorneys who are employees of a party to this
  23        Action. House Counsel does not include Outside Counsel of Record or any
  24        other outside counsel.
  25        I.     Non-Party: Any natural person, partnership, corporation, association,
  26        or other legal entity not named as a Party to this action.
  27        J.     Outside Counsel of Record: Attorneys who are not employees of a
  28

                                    –3–
       STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER: CASE NO.
                          8:20-CV-01894-FLA-KESX
Case 8:20-cv-01894-FLA-KES Document 24 Filed 02/12/21 Page 4 of 16 Page ID #:95


   1        party to this Action but are retained to represent or advise a party to this
   2        Action and have appeared in this Action on behalf of that party or are
   3        affiliated with a law firm which has appeared on behalf of that party, and
   4        includes support staff.
   5        K.    Party: Any party to this Action, including all of its officers, directors,
   6        employees, consultants, retained experts, and Outside Counsel of Record
   7        (and their support staffs).
   8        L.    Producing Party: A Party or Non-Party that produces Disclosure or
   9        Discovery Material in this Action.
  10        M.    Professional Vendors: Persons or entities that provide litigation
  11        support services (e.g., court reporting, photocopying, videotaping,
  12        translating, preparing exhibits or demonstrations, and organizing, storing, or
  13        retrieving data in any form or medium) and their employees and
  14        subcontractors.
  15        N.    Protected Material: Any Disclosure or Discovery Material that is
  16        designated as “CONFIDENTIAL.”
  17        O.    Receiving Party: A Party that receives Disclosure or Discovery
  18        Material from a Producing Party.
  19 IV.    SCOPE
  20        A.    The protections conferred by this Stipulation and Order cover not
  21        only Protected Material (as defined above), but also: (1) any information
  22        copied or extracted from Protected Material; (2) all copies, excerpts,
  23        summaries, or compilations of Protected Material; and (3) any testimony,
  24        conversations, or presentations by Parties or their Counsel that might reveal
  25        Protected Material.
  26        B.    Any use of Protected Material before the Court shall be governed by
  27        the orders of the judge. While this Order does not govern the use of
  28

                                    –4–
       STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER: CASE NO.
                          8:20-CV-01894-FLA-KESX
Case 8:20-cv-01894-FLA-KES Document 24 Filed 02/12/21 Page 5 of 16 Page ID #:96


   1        Protected Material before the Court, all Parties are obligated to comply with
   2        this Order in the absence of a contrary order of the judge.
   3 V.     DURATION
   4        A.     Even after final disposition of this litigation, the confidentiality
   5        obligations imposed by this Order shall remain in effect until a Designating
   6        Party agrees otherwise in writing or a court order otherwise directs. Final
   7        disposition shall be deemed to be the later of: (1) dismissal of all claims and
   8        defenses in this Action, with or without prejudice; or (2) final judgment
   9        herein after the completion and exhaustion of all appeals, rehearings,
  10        remands, trials, or reviews of this Action, including the time limits for filing
  11        any motions or applications for extension of time pursuant to applicable
  12        law.
  13 VI.    DESIGNATING PROTECTED MATERIAL
  14        A.     Exercise of Restraint and Care in Designating Material for Protection
  15               1.    Each Party or Non-Party that designates information or items
  16               for protection under this Order must take care to limit any such
  17               designation to specific material that qualifies under the appropriate
  18               standards. The Designating Party must designate for protection only
  19               those parts of material, documents, items, or oral or written
  20               communications that qualify so that other portions of the material,
  21               documents, items, or communications for which protection is not
  22               warranted are not swept unjustifiably within the ambit of this Order.
  23               2.    Mass, indiscriminate, or routinized designations are prohibited.
  24               Designations that are shown to be clearly unjustified or that have
  25               been made for an improper purpose (e.g., to unnecessarily encumber
  26               the case development process or to impose unnecessary expenses and
  27               burdens on other parties) may expose the Designating Party to
  28

                                    –5–
       STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER: CASE NO.
                          8:20-CV-01894-FLA-KESX
Case 8:20-cv-01894-FLA-KES Document 24 Filed 02/12/21 Page 6 of 16 Page ID #:97


   1             sanctions.
   2             3.    If it comes to a Designating Party’s attention that information
   3             or items that it designated for protection do not qualify for protection,
   4             that Designating Party must promptly notify all other Parties that it is
   5             withdrawing the inapplicable designation.
   6        B.   Manner and Timing of Designations
   7             1.    Except as otherwise provided in this Order (see, e.g., Section
   8             B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or
   9             Discovery Material that qualifies for protection under this Order must
  10             be clearly so designated before the material is disclosed or produced.
  11             2.    Designation in conformity with this Order requires the
  12             following:
  13                   a.     For information in documentary form (e.g., paper or
  14                   electronic documents, but excluding transcripts of depositions
  15                   or other pretrial or trial proceedings), that the Producing Party
  16                   affix at a minimum, the legend “CONFIDENTIAL”
  17                   (hereinafter “CONFIDENTIAL legend”), to each page that
  18                   contains protected material. If only a portion or portions of the
  19                   material on a page qualifies for protection, the Producing Party
  20                   also must clearly identify the protected portion(s) (e.g., by
  21                   making appropriate markings in the margins).
  22                   b.     A Party or Non-Party that makes original documents
  23                   available for inspection need not designate them for protection
  24                   until after the inspecting Party has indicated which documents
  25                   it would like copied and produced. During the inspection and
  26                   before the designation, all of the material made available for
  27                   inspection shall be deemed “CONFIDENTIAL.” After the
  28

                                    –6–
       STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER: CASE NO.
                          8:20-CV-01894-FLA-KESX
Case 8:20-cv-01894-FLA-KES Document 24 Filed 02/12/21 Page 7 of 16 Page ID #:98


   1                   inspecting Party has identified the documents it wants copied
   2                   and produced, the Producing Party must determine which
   3                   documents, or portions thereof, qualify for protection under
   4                   this Order. Then, before producing the specified documents,
   5                   the Producing Party must affix the “CONFIDENTIAL legend”
   6                   to each page that contains Protected Material. If only a portion
   7                   or portions of the material on a page qualifies for protection,
   8                   the Producing Party also must clearly identify the protected
   9                   portion(s) (e.g., by making appropriate markings in the
  10                   margins).
  11                   c.     For testimony given in depositions, that the Designating
  12                   Party identify the Disclosure or Discovery Material on the
  13                   record, before the close of the deposition all protected
  14                   testimony.
  15                   d.     For information produced in form other than document
  16                   and for any other tangible items, that the Producing Party affix
  17                   in a prominent place on the exterior of the container or
  18                   containers in which the information is stored the legend
  19                   “CONFIDENTIAL.” If only a portion or portions of the
  20                   information warrants protection, the Producing Party, to the
  21                   extent practicable, shall identify the protected portion(s).
  22        C.   Inadvertent Failure to Designate
  23             1.    If timely corrected, an inadvertent failure to designate qualified
  24             information or items does not, standing alone, waive the Designating
  25             Party’s right to secure protection under this Order for such material.
  26             Upon timely correction of a designation, the Receiving Party must
  27             make reasonable efforts to assure that the material is treated in
  28

                                    –7–
       STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER: CASE NO.
                          8:20-CV-01894-FLA-KESX
Case 8:20-cv-01894-FLA-KES Document 24 Filed 02/12/21 Page 8 of 16 Page ID #:99


   1              accordance with the provisions of this Order.
   2 VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
   3        A.    Timing of Challenges
   4              1.     Any party or Non-Party may challenge a designation of
   5              confidentiality at any time that is consistent with the Court’s
   6              Scheduling Order.
   7        B.    Meet and Confer
   8              1.     The Challenging Party shall initiate the dispute resolution
   9              process under Local Rule 37-1 et seq.
  10        C.    The burden of persuasion in any such challenge proceeding shall be
  11        on the Designating Party. Frivolous challenges, and those made for an
  12        improper purpose (e.g., to harass or impose unnecessary expenses and
  13        burdens on other parties) may expose the Challenging Party to sanctions.
  14        Unless the Designating Party has waived or withdrawn the confidentiality
  15        designation, all parties shall continue to afford the material in question the
  16        level of protection to which it is entitled under the Producing Party’s
  17        designation until the Court rules on the challenge.
  18 VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
  19        A.    Basic Principles
  20              1.     A Receiving Party may use Protected Material that is disclosed
  21              or produced by another Party or by a Non-Party in connection with
  22              this Action only for prosecuting, defending, or attempting to settle
  23              this Action. Such Protected Material may be disclosed only to the
  24              categories of persons and under the conditions described in this
  25              Order. When the Action has been terminated, a Receiving Party must
  26              comply with the provisions of Section XIV below.
  27              2.     Protected Material must be stored and maintained by a
  28

                                    –8–
       STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER: CASE NO.
                          8:20-CV-01894-FLA-KESX
Case 8:20-cv-01894-FLA-KES Document 24 Filed 02/12/21 Page 9 of 16 Page ID #:100


   1              Receiving Party at a location and in a secure manner that ensures that
   2              access is limited to the persons authorized under this Order.
   3        B.    Disclosure of “CONFIDENTIAL” Information or Items
   4              1.    Unless otherwise ordered by the Court or permitted in writing
   5              by the Designating Party, a Receiving Party may disclose any
   6              information or item designated “CONFIDENTIAL” only to:
   7                    a.     The Receiving Party’s Outside Counsel of Record in this
   8                    Action, as well as employees of said Outside Counsel of
   9                    Record to whom it is reasonably necessary to disclose the
  10                    information for this Action;
  11                    b.     The officers, directors, and employees (including House
  12                    Counsel) of the Receiving Party to whom disclosure is
  13                    reasonably necessary for this Action;
  14                    c.     Experts (as defined in this Order) of the Receiving Party
  15                    to whom disclosure is reasonably necessary for this Action and
  16                    who have signed the “Acknowledgment and Agreement to Be
  17                    Bound” (Exhibit A);
  18                    d.     The Court and its personnel;
  19                    e.     Court reporters and their staff;
  20                    f.     Professional jury or trial consultants, mock jurors, and
  21                    Professional Vendors to whom disclosure is reasonably
  22                    necessary or this Action and who have signed the
  23                    “Acknowledgment and Agreement to be Bound” attached as
  24                    Exhibit A hereto;
  25                    g.     The author or recipient of a document containing the
  26                    information or a custodian or other person who otherwise
  27                    possessed or knew the information;
  28

                                    –9–
       STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER: CASE NO.
                          8:20-CV-01894-FLA-KESX
Case 8:20-cv-01894-FLA-KES Document 24 Filed 02/12/21 Page 10 of 16 Page ID #:101


    1                     h.      During their depositions, witnesses in the Action (and
    2                     their attorneys) to whom disclosure is reasonably necessary,
    3                     provided: (i) the deposing party requests that the witness sign
    4                     the “Acknowledgment and Agreement to Be Bound;” and (ii)
    5                     they will not be permitted to keep any confidential information
    6                     unless they sign the “Acknowledgment and Agreement to Be
    7                     Bound,” unless otherwise agreed by the Designating Party or
    8                     ordered by the Court; and
    9                     i.      Any mediator or settlement officer, and their supporting
   10                     personnel, mutually agreed upon by any of the parties engaged
   11                     in settlement discussions.
   12 IX.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
   13        PRODUCED IN OTHER LITIGATION
   14        A.    If a Party is served with a subpoena or a court order issued in other
   15        litigation that compels disclosure of any information or items designated in
   16        this Action as “CONFIDENTIAL,” that Party must:
   17              1.     Promptly notify in writing the Designating Party. Such
   18              notification shall include a copy of the subpoena or court order;
   19              2.     Promptly notify in writing the party who caused the subpoena
   20              or order to issue in the other litigation that some or all of the material
   21              covered by the subpoena or order is subject to this Protective Order.
   22              Such notification shall include a copy of this Stipulated Protective
   23              Order; and
   24              3.     Cooperate with respect to all reasonable procedures sought to
   25              be pursued by the Designating Party whose Protected Material may
   26              be affected.
   27        B.    If the Designating Party timely seeks a protective order, the Party
   28

                                    – 10 –
        STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER: CASE NO.
                           8:20-CV-01894-FLA-KESX
Case 8:20-cv-01894-FLA-KES Document 24 Filed 02/12/21 Page 11 of 16 Page ID #:102


    1        served with the subpoena or court order shall not produce any information
    2        designated in this action as “CONFIDENTIAL” before a determination by
    3        the Court from which the subpoena or order issued, unless the Party has
    4        obtained the Designating Party’s permission. The Designating Party shall
    5        bear the burden and expense of seeking protection in that court of its
    6        confidential material and nothing in these provisions should be construed as
    7        authorizing or encouraging a Receiving Party in this Action to disobey a
    8        lawful directive from another court.
    9 X.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   10        PRODUCED IN THIS LITIGATION
   11        A.    The terms of this Order are applicable to information produced by a
   12        Non-Party in this Action and designated as “CONFIDENTIAL.” Such
   13        information produced by Non-Parties in connection with this litigation is
   14        protected by the remedies and relief provided by this Order. Nothing in
   15        these provisions should be construed as prohibiting a Non-Party from
   16        seeking additional protections.
   17        B.    In the event that a Party is required, by a valid discovery request, to
   18        produce a Non-Party’s confidential information in its possession, and the
   19        Party is subject to an agreement with the Non-Party not to produce the Non-
   20        Party’s confidential information, then the Party shall:
   21              1.     Promptly notify in writing the Requesting Party and the Non-
   22              Party that some or all of the information requested is subject to a
   23              confidentiality agreement with a Non-Party;
   24              2.     Promptly provide the Non-Party with a copy of the Stipulated
   25              Protective Order in this Action, the relevant discovery request(s), and
   26              a reasonably specific description of the information requested; and
   27              3.     Make the information requested available for inspection by the
   28

                                    – 11 –
        STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER: CASE NO.
                           8:20-CV-01894-FLA-KESX
Case 8:20-cv-01894-FLA-KES Document 24 Filed 02/12/21 Page 12 of 16 Page ID #:103


    1              Non-Party, if requested.
    2        C.    If the Non-Party fails to seek a protective order from this court within
    3        14 days of receiving the notice and accompanying information, the
    4        Receiving Party may produce the Non-Party’s confidential information
    5        responsive to the discovery request. If the Non-Party timely seeks a
    6        protective order, the Receiving Party shall not produce any information in
    7        its possession or control that is subject to the confidentiality agreement with
    8        the Non-Party before a determination by the court. Absent a court order to
    9        the contrary, the Non-Party shall bear the burden and expense of seeking
   10        protection in this court of its Protected Material.
   11 XI.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   12        A.    If a Receiving Party learns that, by inadvertence or otherwise, it has
   13        disclosed Protected Material to any person or in any circumstance not
   14        authorized under this Stipulated Protective Order, the Receiving Party must
   15        immediately: (1) notify in writing the Designating Party of the unauthorized
   16        disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
   17        Protected Material, (3) inform the person or persons to whom unauthorized
   18        disclosures were made of all the terms of this Order, and (4) request such
   19        person or persons to execute the “Acknowledgment and Agreement to be
   20        Bound” that is attached hereto as Exhibit A.
   21 XII. INADVERTENT PRODUCTION OF PRIVILEGED OR
   22        OTHERWISE PROTECTED MATERIAL
   23        A.    When a Producing Party gives notice to Receiving Parties that certain
   24              inadvertently produced material is subject to a claim of privilege or
   25              other protection, the obligations of the Receiving Parties are those set
   26              forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
   27              is not intended to modify whatever procedure may be established in
   28

                                    – 12 –
        STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER: CASE NO.
                           8:20-CV-01894-FLA-KESX
Case 8:20-cv-01894-FLA-KES Document 24 Filed 02/12/21 Page 13 of 16 Page ID #:104


    1             an e-discovery order that provides for production without prior
    2             privilege review. Pursuant to Federal Rule of Evidence 502(d) and
    3             (e), insofar as the parties reach an agreement on the effect of
    4             disclosure of a communication or information covered by the
    5             attorney-client privilege or work product protection, the parties may
    6             incorporate their agreement in the Stipulated Protective Order
    7             submitted to the Court.
    8        B.   Nothing in this Protective Order shall be construed as to require any
    9             party to disclose information, documents or materials which are
   10             privileged and/or otherwise protected under the attorney work
   11             product doctrine.
   12 XIII. MISCELLANEOUS
   13        A.   Right to Further Relief
   14             1.    Nothing in this Order abridges the right of any person to seek
   15             its modification by the Court in the future.
   16        B.   Right to Assert Other Objections
   17             1.    By stipulating to the entry of this Protective Order, no Party
   18             waives any right it otherwise would have to object to disclosing or
   19             producing any information or item on any ground not addressed in
   20             this Stipulated Protective Order. Similarly, no Party waives any right
   21             to object on any ground to use in evidence of any of the material
   22             covered by this Protective Order.
   23        C.   Filing Protected Material
   24             1.    A Party that seeks to file under seal any Protected Material
   25             must comply with Civil Local Rule 79-5. Protected Material may
   26             only be filed under seal pursuant to a court order authorizing the
   27             sealing of the specific Protected Material at issue. If a Party's request
   28

                                    – 13 –
        STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER: CASE NO.
                           8:20-CV-01894-FLA-KESX
Case 8:20-cv-01894-FLA-KES Document 24 Filed 02/12/21 Page 14 of 16 Page ID #:105


    1              to file Protected Material under seal is denied by the Court, then the
    2              Receiving Party may file the information in the public record unless
    3              otherwise instructed by the Court.
    4 XIV. FINAL DISPOSITION
    5        A.    After the final disposition of this Action, as defined in Section V,
    6        within sixty (60) days of a written request by the Designating Party, each
    7        Receiving Party must return all Protected Material to the Producing Party or
    8        destroy such material. As used in this subdivision, “all Protected Material”
    9        includes all copies, abstracts, compilations, summaries, and any other
   10        format reproducing or capturing any of the Protected Material. Whether the
   11        Protected Material is returned or destroyed, the Receiving Party must
   12        submit a written certification to the Producing Party (and, if not the same
   13        person or entity, to the Designating Party) by the 60 day deadline that: (1)
   14        identifies (by category, where appropriate) all the Protected Material that
   15        was returned or destroyed and (2) affirms that the Receiving Party has not
   16        retained any copies, abstracts, compilations, summaries or any other format
   17        reproducing or capturing any of the Protected Material. Notwithstanding
   18        this provision, Counsel are entitled to retain an archival copy of their file.
   19        Any such archival copies that contain or constitute Protected Material
   20        remain subject to this Protective Order as set forth in Section V.
   21        B.    Any violation of this Order may be punished by any and all
   22        appropriate measures including, without limitation, contempt proceedings
   23        and/or monetary sanctions.
   24 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   25
   26
   27
   28

                                    – 14 –
        STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER: CASE NO.
                           8:20-CV-01894-FLA-KESX
Case 8:20-cv-01894-FLA-KES Document 24 Filed 02/12/21 Page 15 of 16 Page ID #:106


    1 DATED: February 11, 2021
    2                                              BULLIVANT HOUSER BAILEY PC
    3
    4                                              By /s/ Andrew B. Downs
                                                      Andrew B. Downs
    5
                                                   Attorneys for Defendant Sentinel Insurance
    6                                              Company, Limited
    7
        DATED: February 11, 2021
    8
                                                   ADAMS CORPORATE LAW, INC.
    9                                              SCHULZ & SCHULZ, PC
   10
   11                                              By /s/ Harry J. Schulz, III* (*ABD)
                                                      Addison K. Adams
   12                                                 Harry J. Schulz, III
   13                                              Attorneys for Defendant Sentinel Insurance
                                                   Company, Limited
   14
   15                                              *****
   16             CERTIFICATION PURSUANT TO LOCAL RULE 5-4.3.4(2)(i)
   17            I certify that all signatories listed, and on whose behalf this filing is
   18 submitted have concurred in the filing’s content and have authorized the filing.
   19
   20                                              /s/ Andrew B. Downs
   21
   22
   23 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   24
        Dated: 2/12/2021
   25                                              HONORABLE KAREN E. SCOTT
   26                                              United States Magistrate Judge

   27
   28   4826-5842-7605.2



                                    – 15 –
        STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER: CASE NO.
                           8:20-CV-01894-FLA-KESX
Case 8:20-cv-01894-FLA-KES Document 24 Filed 02/12/21 Page 16 of 16 Page ID #:107


    1                                       EXHIBIT A
    2          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3
    4         I,                                [print or type full name], of
    5                       [print or type full address], declare under penalty of perjury
    6 that I have read in its entirety and understand the Stipulated Protective Order that
    7 was issue by the United States District Court for the Central District of California
    8 on [DATE] in the case of                                      [insert formal name of
    9 the case and the number and initials assigned to it by the Court]. I agree to
   10 comply with and to be bound by all the terms of this Stipulated Protective Order
   11 and I understand and acknowledge that failure to so comply could expose me to
   12 sanctions and punishment in the nature of contempt. I solemnly promise that I
   13 will not disclose in any manner any information or item that is subject to this
   14 Stipulated Protective Order to any person or entity except in strict compliance
   15 with the provisions of this Order.
   16         I further agree to submit to the jurisdiction of the United States District
   17 Court for the Central District of California for the purpose of enforcing the terms
   18 of this Stipulated Protective Order, even if such enforcement proceedings occur
   19 after termination of this action. I hereby appoint
   20 [print or type full name] of                                  [print or type full
   21 address and telephone number] as my California agent for service of process in
   22 connection with this action or any proceedings related to enforcement of this
   23 Stipulated Protective Order.
   24
   25
   26
   27
   28

                                    – 16 –
        STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER: CASE NO.
                           8:20-CV-01894-FLA-KESX
